Name: Council Decision (EU) 2016/2342 of 12 December 2016 on the conclusion, on behalf of the European Union and its Member States, of the Protocol to the Framework Agreement on Comprehensive Partnership and Cooperation between the European Union and its Member States, of the one part, and the Socialist Republic of Vietnam, of the other part, to take account of the accession of the Republic of Croatia to the European Union
 Type: Decision
 Subject Matter: international affairs;  European construction;  cooperation policy;  Asia and Oceania;  Europe
 Date Published: 2016-12-21

 21.12.2016 EN Official Journal of the European Union L 348/1 COUNCIL DECISION (EU) 2016/2342 of 12 December 2016 on the conclusion, on behalf of the European Union and its Member States, of the Protocol to the Framework Agreement on Comprehensive Partnership and Cooperation between the European Union and its Member States, of the one part, and the Socialist Republic of Vietnam, of the other part, to take account of the accession of the Republic of Croatia to the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 207 and 209, in conjunction with point (a) of Article 218(6) thereof, Having regard to the Act of Accession of the Republic of Croatia, and in particular Article 6(2) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) In accordance with Council Decision 2014/717/EU (2), the Protocol to the Framework Agreement on Comprehensive Partnership and Cooperation between the European Union and its Member States, of the one part, and the Socialist Republic of Vietnam, of the other part, to take account of the accession of the Republic of Croatia to the European Union (the Protocol) has been signed, subject to its conclusion at a later date. (2) The Protocol should be approved, HAS ADOPTED THIS DECISION: Article 1 The Protocol to the Framework Agreement on Comprehensive Partnership and Cooperation between the European Union and its Member States, of the one part, and the Socialist Republic of Vietnam, of the other part, to take account of the accession of the Republic of Croatia to the European Union is hereby approved on behalf of the European Union and its Member States. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to deposit, on behalf of the European Union and its Member States, the instrument of approval provided for in Article 4(1) of the Protocol. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 12 December 2016. For the Council The President F. MOGHERINI (1) Consent of 17 December 2015 (not yet published in the Official Journal). (2) Council Decision 2014/717/EU of 8 October 2014 on the signing, on behalf of the European Union and its Member States, of the Protocol to the Framework Agreement on Comprehensive Partnership and Cooperation between the European Union and its Member States, of the one part, and the Socialist Republic of Vietnam, of the other part, to take account of the accession of the Republic of Croatia to the European Union (OJ L 300, 18.10.2014, p. 1).